Citation Nr: 1030920	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-03 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran served on active duty from April 1968 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that denied service connection for hepatitis C.
This case was previously before the Board and remanded for 
additional development in January 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for hepatitis C.  Unfortunately, a remand is required in this 
case.  Although the Board sincerely regrets the additional delay, 
it is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded every 
possible consideration.

This case was previously before the Board and remanded for 
additional development in January 2009.  The remand directives 
instructed that the Veteran was to be afforded a VA examination 
to obtain an opinion as to whether it is at least as likely as 
not that the Veteran's hepatitis C resulted from: (a) intravenous 
drug use during service (as opposed to such use before service); 
(b) sexually transmitted diseases (STD) contracted during 
service; (c) tattoos acquired during service; or (d) "jet air 
gun" immunizations administered during service.  

The Veteran was afforded a VA examination in April 2009.  The VA 
examiner provided an unequivocal opinion that the hepatitis C was 
unrelated to the alleged jet air gun immunizations administered 
during service.  The examiner also opined that he could not 
determine whether the hepatitis C was due to the intravenous drug 
use during service -as opposed to drug use before or after 
service- because the record contained conflicting evidence with 
regards to both the amount and timing of the Veteran's substance 
abuse. 

However with regards to the other noted in service risk factors, 
namely the two tattoos and STD, the examiner stated that he could 
not provide an opinion as to causation without resort to 
speculation.  It is not clear why the examiner was unable to 
render an opinion without resort to speculation as it related to 
these two specific in-service risk factors, as the examiner 
failed to explain why such opinion was not feasible.  Therefore, 
the Board finds that a remand is required in order to obtain an 
addendum opinion.

In addition, there is evidence in the claims file which indicates 
that the Veteran was awarded entitlement to Social Security 
Administration (SSA) disability benefits.  It is unclear from the 
record when this award was effective or what disability or 
disabilities this award was based upon.  The Court has held that 
where there is notice the Veteran is receiving SSA disability 
benefits VA has a duty to acquire a copy of the decision granting 
such benefits and the supporting medical documents.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-3 (1992).  Although VA is not 
obligated to follow a determination made by SSA, these records 
may be relevant to the matter on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's SSA 
disability determination with all associated 
medical records.  Any records that are 
received should be incorporated into the 
claims file.

2.  Obtain an addendum opinion from the VA 
specialist that provided the VA examination 
and opinion in April 2009.  The examiner is 
asked to re-familiarize himself with the 
Veteran's claims file and history and provide 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran's hepatitis C 
resulted from: (a) a sexually transmitted 
disease contracted during service; or (b) the 
two tattoos acquired during service.  

The examiner should review the claims file 
and should note that review in the 
examination report.  The examiner should 
provide a rationale for any opinion expressed 
and reconcile it with all pertinent evidence 
of record.  In the event that the examiner 
concludes that an opinion cannot be offered 
without resorting to speculation, the 
examiner should fully explain the reason why 
the opinion cannot be offered.

3. If the physician is no longer available to 
review the file and provide an addendum to 
his April 2009 report, then the Veteran 
should be scheduled for a VA examination for 
an opinion as to the whether there is at 
least a 50 percent probability or greater (at 
least as likely as not) that hepatitis C 
resulted from: : (a) a sexually transmitted 
disease contracted during service; or (b) the 
two tattoos acquired during service.  

The examiner should review the claims file 
and should note that review in the 
examination report.  The examiner should 
provide a rationale for any opinion expressed 
and reconcile it with all pertinent evidence 
of record.  In the event that this examiner 
concludes that an opinion cannot be offered 
without resorting to speculation, the 
examiner should fully explain the reason why 
the opinion cannot be offered.

4.  After completion of the above, the claim 
should be reviewed in light of any new 
evidence.  If the claim is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
